Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Terminal Disclaimer
	The terminal disclaimer filed on 12/8/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date(s) of disclosed US patent(s) has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
	The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1, 6, 11, 16 the prior art of record, specifically (US 9929834) teaches A method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, information configuring a plurality of search spaces for the terminal; (Col. 18; 9-52);
However, none of the prior art cited alone or in combination provides the motivation to teach; identifying that a common search space (CSS) and a user equipment (UE) specific search space (USS) overlap; receiving downlink control information by monitoring a physical downlink control channel (PDCCH) based on only the CSS, in case that the CSS and the USS overlap; and transmitting, to the base station, a physical uplink shared channel (PUSCH) transmission based on the downlink control information received on the PDCCH corresponding to the CSS. 
dependent claims are depend on one of the above independent claims, therefore they are also patentable.
Claims 1-20 are patentable.    
Conclusion
The prior art made of record and not relied upon is considered relevant to applicant's specification: Elsaadany, Mahmoud, Abdelmohsen Ali, and Walaa Hamouda. "Cellular LTE-A technologies for the future Internet-of-Things: Physical layer features and challenges." IEEE Communications Surveys & Tutorials 19.4 (2017): 2544-2572: provides: Human-generated information has been the main interest of the wireless communication technologies designs for decades. However, we are currently witnessing the emerge of an entirely different paradigm of communication introduced by machines, and hence, the name machine type communication (MTC). Such paradigm arises as a result of the new applications included in the Internet-of-Things (IoT) framework. Among the enabling technologies of the IoT, cellular-based communication is the most promising and more efficient. This is justified by the currently well-developed and mature radio access networks, along with the large capacities and flexibility of the offered data rates to support a large variety of applications. On the other hand, several radio-access-network groups put efforts to optimize the 3GPP LTE standard to accommodate for the new challenges by introducing new communication categories paving the way to support the machine-to-machine communication within the IoT framework. In this paper, we provide a step-by-step tutorial discussing the development of MTC design across different releases of LTE and the newly introduced user equipment categories, namely, MTC category (CAT-M) and narrowband IoT category (CAT-N). We start by briefly discussing the different physical .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD RAMPURIA whose telephone number is (571)272-7870 and e-mail address is sharad.rampuria@uspto.gov.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHARAD RAMPURIA/
Primary Patent Examiner
        Art Unit 2641